DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further review, the restriction has been withdrawn.  All claims will be examined.
Information Disclosure Statement
The I.D.S.s received 1-17-2020 and 11-22-2021 have been considered.  In the 11-22-2021 I.D.S., the three Patent Application Publication references have been lined through.  Each of these references are missing a number as they should have eleven digits.  Applicant does not need to do anything since the references have been cited on the PTO-892.
Specification
The disclosure is objected to because of the following informalities:
On line 10 of paragraph [0037], the phrase “groove or channel 190” should be replaced with “groove or channel 192”.
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 9, the phrase “the blade support surface is positioned between the base plate and the radial arm relative to the axial direction” is unclear.  In light of the first and second positions being claimed, it is unclear how the blade support surface is between the plate and the arm when in the second position.  Using Figure 8, the blade support surface is not between the plate and the arm like it is in Figure 7.  The phrase should be replaced with “when in the first position, the blade support surface is positioned between the base plate and the radial arm relative to the axial direction”.
With regards to claims 4, 11, and 17, the first and second blade retainer limitations are unclear.  As written, there are two separate retainer structures which is not supported.    The specification only supports a single retainer 160.  This retainer has two radial arms.  The first and second pivot head disclosures are proper because these pivot heads are separate structures.  Claims 4, 11, and 17 need to be amended so that it is clear that there is only one blade retainer with first and second radial arms.
Allowable Subject Matter
Claims 16 and 18-20 are allowed.
Claims 1-15 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

04 May 2022
/Jason Daniel Prone/Primary Examiner, Art Unit 3724